Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-179344, filed on 01/07/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019 and 07/01/2020 were filed and entered into record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“First reception unit” and “position information generation unit” in claim 1.
“First transmission unit” in claims 3.
“First reception unit”, “position information generation unit”, “first transmission unit”, “second transmission unit”, “second reception unit” and “correction unit” in claim 4
“Correction unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at 
As described above, the disclosure does not provide adequate structure to perform the claimed functions of a first reception unit configured to receive a position information, a position information unit generation unit configured to generate position, a first transmission unit configured to transmit  or output the position information, a second transmission unit configured to transmit position information, a second reception unit configured to receive the position information, a correction unit configured to correct the position information and calculate a communication delay.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a first reception unit configured to receive a position information, a position information unit generation unit configured to generate position, a first transmission unit configured to transmit  or output the position information, a second transmission unit configured to transmit position information, a second reception unit configured to receive the position information, a correction unit configured to correct the position information and calculate a communication delay” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts 
The specification is devoid of adequate structure to perform the claimed function. And the units are merely shown as block boxes. There is no disclosure of any particular structure, either explicitly or inherently, to perform such functions. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed functions.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2014/0299754) and further in view of Jansson (US 6,639,529).
Regarding to claim 1, Okada teaches an encoder comprising: (Abstract)
a first reception unit (Fig.1 Timing generator 70) configured to receive a position information request signal for requesting position information on an object to be detected; (¶0024-0025, ¶0031 – receiving request for generating position information)
a position information generation unit (Fig.1 Data generator 30) configured to generate the position information at a position information generation timing after a predetermined delay time elapses from when the position information request signal is received; (¶0030-0044 – generating position data after a predetermined delay time from a reception of the command signal i.e. request 210) 
Okada fails to teach a first transmission unit configured to transmit the position information to the outside via serial communication, wherein the first transmission unit is configured to transmit, at least once, position information generation timing information representing the predetermined delay time to the outside via serial communication.
Jansson teaches
a first transmission unit (Fig.1 Interface electronics 18) configured to transmit the position information to the outside via serial communication (Col.3 line 52 to Col.4 line 12), wherein the first transmission unit is configured to transmit, at least once, position information generation timing information representing the predetermined delay time to the outside via serial Fig. 4, Col.1 line 31-50; Col.7 line 34 to col.9 line 24 – sending position information to outside via serial communication; Col.15 lines 15-30).
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified Okada to include the teaching of Jansson.  One would be motivated to send the position information and the delay time to outside the encoder because knowing the amount of the delay is particularly important in certain motion control systems which use the delay information to tune the performance of their position control loop and/or estimate position corrections using velocity information. In other cases, it is simply important that the sample delay conform to the interface constraints of an existing motion controller or other host system.
Regarding to claim 2, Okada modified by Jansson teaches the encoder of claim 1.  Okada modified by Jansson fails to teach a first storage unit configured to store the position information generation timing information.
Jansson teaches
a first storage unit configured to store the position information generation timing information (Col.9 lines 45-50 - More generally, in many motion control applications, the desired specification delay time tsdspec is as short as allowed by the expected inherent sample delay time. The encoder system saves the delay time calibration Tcal to memory. The delay time calibration Tcal can be calculated according to the following equation).
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified Okada to include the teaching of Jansson.  One would be motivated to store the position information generation timing information because the 
Regarding to claim 3, Okada modified by Jansson teaches the encoder of claim 1.  Okada modified by Jansson fails to teach wherein the first transmission unit is configured to output the position information generation timing information only once after the first reception unit receives the position information request signal.
Jansson teaches
wherein the first transmission unit is configured to output the position information generation timing information only once after the first reception unit receives the position information request signal (Col.9 lines 50-58 - the timing calibration can be performed in the field every time the encoder power is turned on, or upon request from the host system or a user. In another exemplary embodiment, it may be performed only once during the last stage of a position encoder's production. However, by performing the timing calibration more frequently in the field, long-term calibration drift may be removed from the sample acquisition timing).
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified Okada to include the teaching of Jansson.  One would be motivated to store the position information generation timing information because the information generation timing information can be reused without going through all the steps of creating it.
Regarding to claim 4, Okada teaches an encoder control system: (Abstract)
an encoder (Fig.1 Encoder 100); and a control device (Fig.1 Control Device 500)
the encoder and the control device being communicatively connected, (Fig.1, ¶0024) wherein the encoder includes 
Fig.1 Timing generator 70) configured to receive a position information request signal for requesting position information on an object to be detected, (¶0024-0025, ¶0031 – receiving request for generating position information)
a position information generation unit (Fig.1 Data generator 30) configured to generate the position information at a position information generation timing after a predetermined delay time elapses from when the position information request signal is received, (¶0030-0044 – generating position data after a predetermined delay time from a reception of the command signal i.e. request 210)
the control device (Fig.1 Control Device 500) includes 
a second transmission unit configured to transmit the position information request signal, (¶0025)
a correction unit (Fig.3 Corrected time output device 66) configured to correct the position information received by the second reception unit on the basis of the position information and the predetermined delay time (¶0043-0052)
Okada fails to teach a first transmission unit configured to transmit the position information to the outside via serial communication, the first transmission unit is configured to transmit, at least once, position information generation timing information representing the predetermined delay time to the outside via serial communication, a second reception unit configured to receive the position information generation timing information representing the predetermined delay time and the position information
Jansson teach
a first transmission unit (Fig.1 Interface electronics 18) configured to transmit the position information to the outside via serial communication, (Col.3 line 52 to Col.4 line 12)
¶0030-0044 – generating position data after a predetermined delay time from a reception of the command signal i.e. request 210)
 a second reception unit (Fig.1 Interface electronics 18) configured to receive the position information generation timing information representing the predetermined delay time and the position information (Col.3 line 52 thru Col.4 line 24).
It would have been obvious to ordinary skill in the art before the effective filling date of claimed invention to have modified Okada to include the teaching of Jansson.  One would be motivated to store the position information generation timing information because the information generation timing information can be reused without going through all the steps of creating it.
Regarding to claim 5, Okada modified by Jansson teaches the encoder control system of claim 4.  Okada further teaches wherein the correction unit is configured to calculate a communication delay time, which is a difference between a period, from when the second transmission unit transmits the position information request signal to when the second reception unit receives the position information, and the predetermined delay time, and is configured to correct the position information on the basis of the product of the communication delay time and a movement speed of the object to be detected (¶0047-0052 – determining position information based on the product of velocity and time delay)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862